DETAILED ACTION

Response to Preliminary Amendment
The Applicant’s preliminary amendment, filed 08/10/2020, was received and entered. As the results, original claim 1 was cancelled. New claims 2-21 were added wherein claims 2, 14 and 21 are independent claims in this application at this time.

Claim Objections
Claims 1, 14 and 21 are objected to because of the following informalities:  
Each of the independent claims 1, 14 and 21 recited the terms “legitimate” and “not legitimate”, which are not clearly described or defined in the specification. According to the paragraphs [0030], [0033] and [0035], for examination purposes, Examiner assumed that the terms “legitimate” represents an incoming call being on a whitelist of phone numbers and “not legitimate” represents the incoming call being NOT on the whitelist or on a blacklist of phone numbers. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-6, 11-17 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Price (US 7,027,569).
 	Regarding claim 2, Price teaches a method comprising: 
receiving an incoming call and identification information (i.e., telephone call screening system 10, as shown in figure 2, answering an incoming call to the subscriber associated with telephone 62 and receiving caller identifying information, such as a private identifier from caller 12; col.7, lines 21-47), wherein 
the identification information is associated with the incoming call (i.e., the caller entering the identifying information, such as a user name, pin, etc.) associated with the incoming call (col.7, lines 48-54), 
the incoming call is received at a call control unit (i.e., the identifying information is received by the call screening system 10; col.7, lines 51-57), 
the call control unit is associated with a telephone (i.e., the call screening system 10 including a telephone interface 60 which interfaces with a subscriber’s telephone 62; col.4, lines 19-23), and 
the incoming call is directed to a telephone number associated with the telephone (i.e., calls placed by callers 12 to a subscriber 14 (col.3, lines 32-36) and the incoming call is made to the subscriber or subscriber’s telephone 62 and the telephone call screening system 10 automatically answers the telephone call; col.7, lines 34-36); 
 	determining whether the identification information indicates that the incoming call is legitimate (i.e., the telephone call screening system 10 looking up the caller in the preferred caller database, such as local database 50b, by searching for a matching private identifier; col.7, lines 61-64); and 
(i.e., a matching private identifier is not found or a match private identifier found in unwanted caller database, as a result of the incoming call being not legitimate; col.8, lines 1-10), 
determining a calling telephone number of the incoming call (i.e., prompting caller to enter a public identifier which includes a user name or telephone number; col.7, lines 48-50),
communicating the calling telephone number and the identification information to a server (i.e., the call screening system 10 searching the remote preferred database 50a and call registry database 42 at a server, such as call registration system 18 using both public identifier and private identifier information; col.7, lines 61-66 and col.8, lines 10-13), and 
performing an operation on the incoming call (i.e., performing preferred caller disposition process or unidentified caller disposition process; col.8, line 14 through col.9, line 17).
 	Regarding claim 3, note the features of preferred caller disposition process or unidentified caller disposition process as discussed above, such as hanging up or rejecting the incoming call, redirecting or routing the incoming call to a voice mail for caller leaving a message, applying privacy control by playing a personalized message to the caller, etc.; col.8, line 14 through col.9, line 17.
 	Regarding claim 4, Price further teaches the feature of screening type of calls, such as unwanted calls or unidentified calls from telemarketers generated by a computer or fax machine (col.9, lines 7-17).

	Regarding claim 11, Price further teaches the feature of initiating the call from a caller who provide a calling telephone number to the telephone call screening system 10 (col.7, lines 48-50). Price further teaches the telephone call screening system 10 collecting other identification information, such as caller identification number, such as a name, pin, etc. (col.7, lines 50-51). Price further teaches the feature of screening the received caller identification information to the databases 50a, 50b and caller registry database 42 for a match private identifier. If a matching private identifier is not found in the databases or the caller identification information (the pin of the private identifier or telephone number of the public identifier) is not a legitimate number, an unpreferred caller disposition process is initiated (col.8, lines 1-3).
	Regarding claim 12, Price further teaches the caller registration system 18 performed as a server, as discussed above. The caller registration system 18 comprises the registry database 42 to store received identifying information of callers. The caller registration system 18 comprises the preferred caller database 50a to store other information associated with the identifying information of the preferred caller, as a whitelist or contact list. The subscriber also creates an unwanted caller database including identifying information for unwanted callers, as a blacklist (col.6, line 59 through col.7, line 5). Price further teaches the telephone call screening system 18 to 
	Regarding claim 13, Price further teaches the limitations of the claim, such as the preferred caller disposition process, in col.8, lines 14-35.
 	Regarding claim 14, Price teaches a non-transitory computer-readable storage medium, comprising program instructions (i.e., call processing application 70 of a telephone call screening system 10, as shown in figure 2 (col.4, lines 27-37)), which, when executed by one or more processors of a computing system (i.e., executed by a computer or stand-alone device; col.4, lines 15-20), perform a method comprising:
receiving an incoming call and identification information (i.e., telephone call screening system 10, as shown in figure 2, answering an incoming call to the subscriber associated with telephone 62 and receiving caller identifying information, such as a private identifier from caller 12; col.7, lines 21-47), wherein 
the identification information is associated with the incoming call (i.e., the caller entering the identifying information, such as a user name, pin, etc.) associated with the incoming call (col.7, lines 48-54), 
the incoming call is received at a call control unit (i.e., the identifying information is received by the call screening system 10; col.7, lines 51-57), 
(i.e., the call screening system 10 including a telephone interface 60 which interfaces with a subscriber’s telephone 62; col.4, lines 19-23), and 
the incoming call is directed to a telephone number associated with the telephone (i.e., calls placed by callers 12 to a subscriber 14 (col.3, lines 32-36) and the incoming call is made to the subscriber or subscriber’s telephone 62 and the telephone call screening system 10 automatically answers the telephone call; col.7, lines 34-36); 
 	determining whether the identification information indicates that the incoming call is legitimate (i.e., the telephone call screening system 10 looking up the caller in the preferred caller database, such as local database 50b, by searching for a matching private identifier; col.7, lines 61-64); and 
in response to a determination that the identification information indicates that the incoming call is not legitimate (i.e., a matching private identifier is not found or a match private identifier found in unwanted caller database, as a result of the incoming call being not legitimate; col.8, lines 1-10), 
determining a calling telephone number of the incoming call (i.e., prompting caller to enter a public identifier which includes a user name or telephone number; col.7, lines 48-50),
communicating the calling telephone number and the identification information to a server (i.e., the call screening system 10 searching the remote preferred database 50a and call registry database 42 at a server, such as call registration system 18 using both public identifier and private identifier information; col.7, lines 61-66 and col.8, lines 10-13), and 
(i.e., performing preferred caller disposition process or unidentified caller disposition process; col.8, line 14 through col.9, line 17).
 	Regarding claim 15, note the features of preferred caller disposition process or unidentified caller disposition process as discussed above, such as hanging up or rejecting the incoming call, redirecting or routing the incoming call to a voice mail for caller leaving a message, applying privacy control by playing a personalized message to the caller, etc.; col.8, line 14 through col.9, line 17.
	Regarding claim 16, Price further teaches the feature of screening type of calls, such as unwanted calls or unidentified calls from telemarketers generated by a computer or fax machine (col.9, lines 7-17).
 	Regarding claim 17, Price further teaches the features of screening type of calls, whose identifying information (public and private identifiers) are not on the preferred databases 50a and 50b or in the unwanted caller database, as discussed above, being not legitimate wherein those of unwanted or unidentified call are among of telemarketers’ calls or robocalls, etc. (col.9, lines 7-17).
 	Regarding claim 21, Price teaches a computing system (i.e., a telephone call screening system 10, as shown in figure 2, being implemented using a computer or stand-alone device; col.4, lines 15-20) comprising: 
one or more processors; and 
a computer-readable storage medium coupled to the one or more processors, comprising program instructions (i.e., call processing application 70 of a telephone call screening system 10, as shown in figure 2 (col.4, lines 27-37)), which, when executed by the one or more processors, perform a method comprising
(i.e., telephone call screening system 10, as shown in figure 2, answering an incoming call to the subscriber associated with telephone 62 and receiving caller identifying information, such as a private identifier from caller 12; col.7, lines 21-47), wherein 
the identification information is associated with the incoming call (i.e., the caller entering the identifying information, such as a user name, pin, etc.) associated with the incoming call (col.7, lines 48-54), 
the incoming call is received at a call control unit (i.e., the identifying information is received by the call screening system 10; col.7, lines 51-57), 
the call control unit is associated with a telephone (i.e., the call screening system 10 including a telephone interface 60 which interfaces with a subscriber’s telephone 62; col.4, lines 19-23), and 
the incoming call is directed to a telephone number associated with the telephone (i.e., calls placed by callers 12 to a subscriber 14 (col.3, lines 32-36) and the incoming call is made to the subscriber or subscriber’s telephone 62 and the telephone call screening system 10 automatically answers the telephone call; col.7, lines 34-36); 
 	determining whether the identification information indicates that the incoming call is legitimate (i.e., the telephone call screening system 10 looking up the caller in the preferred caller database, such as local database 50b, by searching for a matching private identifier; col.7, lines 61-64); and 
in response to a determination that the identification information indicates that the incoming call is not legitimate (i.e., a matching private identifier is not found or a match private identifier found in unwanted caller database, as a result of the incoming call being not legitimate; col.8, lines 1-10), 
determining a calling telephone number of the incoming call (i.e., prompting caller to enter a public identifier which includes a user name or telephone number; col.7, lines 48-50),
communicating the calling telephone number and the identification information to a server (i.e., the call screening system 10 searching the remote preferred database 50a and call registry database 42 at a server, such as call registration system 18 using both public identifier and private identifier information; col.7, lines 61-66 and col.8, lines 10-13), and 
performing an operation on the incoming call (i.e., performing preferred caller disposition process or unidentified caller disposition process; col.8, line 14 through col.9, line 17).

Allowable Subject Matter
Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,721,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sarakas (US 2006/0008062), which was previous cited in the parent application, 16/297,823, teaches a telephone system comprising a Residential Telephone system (RTS) 112, as shown in figure 1. The RTS 112 performs local call screening utilizing a passcode method in conjunction with received calling party number data. The RTS 112 also comprises whitelist and blacklist of telephone numbers for screening incoming calls to determine whether an incoming call is legitimate in order to connect the incoming call to the callee’s telephone terminal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: April 2021